Citation Nr: 0931996	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-00 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected migraine headaches.

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected irritable bowel syndrome (IBS).

3.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected major depression.

4.  Entitlement to service connection for colonic inertia.

5.  Entitlement to service connection for urinary tract 
infection.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a hyperpigmented 
skin disorder.

10.  Entitlement to service connection for vision problems.

11.  Entitlement to a total rating based on individual 
uneployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
November 2000 and from January 2003 to January 2004.  She had 
additional Reserve service in the National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
Montgomery, Alabama.  The Veteran testified before the 
undersigned Acting Veterans Law Judge (VLJ) in a Board 
personal hearing in June 2009 in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran's service-connected major depression symptoms 
are shown for the entire initial rating period to be severe 
in nature and more nearly approximate occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.

2.  The service-connected disabilities render the Veteran 
unable to secure or follow a substantially gainful 
occupation.
  
3.  Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board in writing of her intent to 
withdraw her appeal concerning the issues of higher ratings 
for the migraine headaches and IBS, initial rating in excess 
of 70 percent for major depression, and service connection 
for colonic inertia, urinary tract infection, hypertension, 
bilateral hearing loss, tinnitus, skin disorder, and vision 
problems.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, for the entire initial rating period, the criteria for 
the assignment of an evaluation of 70 percent for the 
service-connected major depression have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 
Diagnostic Code 9434 (2008).  

2.  The criteria for the assignment of a TDIU have been met.  
38 U.S.C. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).

3.  The criteria for withdrawal of an appeal concerning the 
issues of higher ratings for the migraine headaches and IBS, 
service connection for colonic inertia, urinary tract 
infection, hypertension, bilateral hearing loss, tinnitus, 
skin disorder and vision problems by the appellant (or 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
The Veteran specifically indicated in writing in June 2009 
that, if either a schedular 100 percent disability rating or 
a TDIU were granted, her appeal would be satisfied and she 
was withdrawing all other issues on appeal.  In this case, 
because the Board is granting a TDIU, the appeal as to all 
issues is fully satisfied, and any issues previously on 
appeal are withdrawn.  Accordingly, VA's duties to notify and 
assist will not be further discussed.  

Initial Rating for Depression

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9434, a 50 percent disability evaluation is warranted for 
major depressive disorder (MDD) manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for MDD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for MDD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all psychiatric impairments.  A GAF Scale score of 21 to 30 
indicates behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Scale score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant), 
or an major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Scale score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF Scale score indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" a veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In the initially appealed rating decision, the RO granted 
service connection for major depression and assigned an 
initial 50 percent disability rating effective April 6, 2005, 
the date of receipt of claim for service connection.  The 50 
percent evaluation has remained in effect since that time.

The record is replete with post-service VA treatment records 
documenting the treatment the Veteran received for her major 
depression.  In a March 2004 VA treatment record, the Veteran 
complained, "nothing is going right; I feel like I've lost 
everything."  She complained of suicidal depression with 
anger control issues (difficulty controlling violent 
behavior).  She was having relationship problems with her 
husband and daughter.  Her prescribed medication, Zoloft, 
made her nauseated.  Additionally, she complained of various 
other infirmities and medication problems related thereto.  
The Veteran's exhibited symptoms of depression included 
severe depressed mood, hopelessness, anhedonia, insomnia, 
guilt, fatigue, decreased concentration and decreased 
appetite.  Her symptoms were described as severe and 
distressing.  Objectively her mood was severely depressed and 
hopeless and she was crying uncontrollably.  She had serious 
suicidal ideation with possible psychotic symptoms.  Her 
insight was poor and her judgment was fair.  She was 
diagnosed with severe MDD with psychotic features.  She was 
assigned a Global Assessment of Functioning (GAF) score of 
35.  In this regard, GAF scores that range from 31 to 40 are 
assigned for major depression with major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  

In a November 2004 VA treatment record, the Veteran reported 
that she felt depressed and helpless and had disturbed sleep.  
She had nightmares about snakes, flashbacks about her 
experiences and crying spells.  She lived with her husband 
and three children and was having financial problems.  She 
was diagnosed with posttraumatic stress disorder (PTSD) 
comorbid depression.  The examiner assigned a GAF score of 
50, representing PTSD (psychiatric disorder) with serious 
symptoms.

In a March 2005 VA treatment record, the Veteran reported 
that she felt depressed and in constant pain.  She complained 
of marriage problems and stated her husband did not care for 
her.  She stated her life was better before going into the 
military.  She had nightmares and flashbacks of her military 
experience, specifically an incident where her NCO committed 
suicide.  She had dreams about snakes.  On examination she 
was diagnosed with PTSD and depression, not otherwise 
specified (NOS).  The examiner found that her psychiatric 
symptoms were moderate to severe.  She was assigned a GAF 
score of 50, representing a psychiatric disorder with serious 
symptoms.

In an October 2005 VA treatment record, the Veteran 
complained of anger episodes, very poor sleep, feelings of 
helplessness, poor frustration tolerance, social isolation, 
feelings of loneliness and depression.  She complained that 
she was mentally harassed during her time in the military.  
She reported that her NCO committed suicide and she still 
felt guilty over his death.  She had depression over the 
recent loss of her uncle whom she was very close to.  She 
denied any military sexual trauma and denied any childhood 
sexual trauma, other than an incident when her brother 
"grinded" on her.  The VA examiner concluded that the  
Veteran was very depressed.  To that end, the examiner 
explained that the Veteran's symptoms were more clearly 
conceptualized as MDD rather than PTSD.  Thus the diagnosis 
was severe MDD without psychotic features.  The examiner 
assigned a GAF score of 47, representing MDD with serious 
symptoms.

During an August 2006 VA examination, the Veteran complained 
of depression manifested by sadness, hopelessness, isolation, 
insomnia, irritability, feelings of failure and decreased 
energy.  She reported that she experienced this depression at 
least 5 days out of the week and rated the depression as 
moderate to severe in intensity.  She preferred to stay to 
herself during her periods of depression.  Objectively she 
appeared sad and depressed and cried during the evaluation.  
The examiner noted that she had displayed suicidal ideation 
in the past; however, she had no present ideation.  She 
understood the outcome of her behavior and understood that 
she had a problem.  She had noted sleep impairments (insomnia 
and nightmares).  The Veteran reported that her mental 
disorder affected her employment.  In this regard, she 
reported that when her physical conditions "acted up" she 
became depressed and angry.  This led to episodes of mood 
dysphoria and irritability.  The diagnosis was moderate major 
depression without psychotic features.  The examiner assigned 
a GAF score of 50, representing major depression with serious 
symptoms.

During a November 2007 VA examination, the Veteran reported 
that her depression had worsened since 2004 due to pain and 
other family/financial stress.  In this regard, the Veteran 
reported that she was in the process of divorcing her 
husband.  She felt depressed and isolated every day and 
stated that she was "going through a lot."  She reported 
passive suicidal ideation, but had no intent or plan.  
Thoughts of her children prevented her from harming herself.  
She was tearful during the evaluation.  Her reported focus in 
life was helping her younger child to recuperate from a 
recent illness.  Her prescribed medications caused decreased 
appetite and fatigue; however, they worked "alright" in 
that she did not get as angry as often.  
Objectively her mood was depressed and her attitude 
apathetic; she became tearful during the evaluation.  She had 
sleep impairments in that she had night sweats and nightmares 
about snakes.  On average she got approximately 3 hours of 
sleep per night and would nap during the day.  She reported 
"uncontrollable fussing" directed at her children; however, 
there was no physical violence.  She would hit walls and 
other inanimate objects to take out her anger.  She had 
passive homicidal ideation; however, she had no intent, plan 
or specific target.  She had passive suicidal ideation; 
however, had no intent or plan and was more focused on 
helping her child recuperate.  The diagnosis was severe MDD, 
and the examiner assigned a GAF score of 50.  The examiner 
concluded that the Veteran was moderately impaired with 
regard to psychosocial functioning.  Due to other factors 
contributing to her depression, the examiner found it 
impossible to determine the functional impairment 
attributable to her depression.  Overall the examiner found 
that the Veteran had depressed mood secondary to chronic pain 
and psychosocial stressors which resulted in anhedonia and 
reduced productivity.  The examiner noted that the Veteran 
appeared to have maintained decent self-care and care of her 
children.

In a March 2008 VA treatment record, the Veteran complained 
that her medication, mirtazapine, was not helping.  She 
continued to exhibit depression symptoms such as poor sleep, 
anhedonia, helplessness/hopelessness, depressed mood, poor 
concentration and poor appetite, anxiety about leaving her 
house because she felt like people were watching her, and 
that, in moments of stress, she had fleeting thoughts of 
suicidal ideation in that she wondered how her children would 
fair without her; however, she did not have any current 
intent or plan.

The Veteran's diagnosed depression was confirmed.  She was 
noted to be noncompliant with prescribed medications.  Her 
medications were adjusted and she was scheduled for follow-up 
psychotherapy appointment.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the evidence of record, the Board 
finds that, for the entire initial rating period, the 
Veteran's service-connected major depression is shown to more 
nearly approximate occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships, as required for a 70 
percent disability rating under Diagnostic Code 9434.  
38 C.F.R. § 4.130. 

The evidence in support of a higher initial disability rating 
of 70 percent includes VA treatment records and examinations 
that consistently diagnosed "severe" MDD, and GAF scores 
that have ranged from 35 to 50.  To that end, GAF scores that 
range from 31 to 40 are assigned for depression with major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood; GAF scores that range 
from 41 to 50 are assigned for depression with serious 
symptoms or serious impairment in social, occupational or 
school functioning.  

The rating regulations provide that a disability evaluation 
shall be assigned based on all the evidence of record that 
bears on occupation and social impairment, rather than solely 
on the examiner's assessment of the level of disability at 
the moment of the examination, or solely on the basis of 
social impairment.  See 38 C.F.R. §§ 4.126 (2008).  Although 
the Veteran's GAF scores are not dispositive, they must be 
considered in the evaluation of the service-connected major 
depression.  Here the GAF scores confirmed the findings of 
the treating medical professionals, namely the Veteran's 
major depression was "severe" in nature.  For these 
reasons, a 70 percent evaluation is warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

As total occupational and social impairment is not 
demonstrated, a schedular 100 percent rating is not warranted 
for any period.  To that end, the Board notes that evidence 
of record confirmed that the Veteran's major depression 
symptoms were of a severe degree of severity; however, in the 
November 2007 VA examination, the examiner specifically found 
that the Veteran's major depression was not the sole cause of 
her unemployment.  In this regard, the Veteran reported that 
she quit her most recent job to take care of her son after 
his illness.  Therefore, the weight of the evidence also 
demonstrates that an evaluation in excess of 70 percent is 
not warranted for any period of the claim.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

Moreover, to the extent the Veteran's initial rating appeal 
originally encompasses all potential schedular disability 
ratings for major depression up to the 100 percent schedular 
rating under Diagnostic Code 9434, in light of the grant of 
TDIU in this case, the Veteran has waived all remaining 
issues on appeal, including that aspect of the initial rating 
for depressive disorder in excess of 70 percent.  For these 
reasons, following the Board's grant of initial rating of 70 
percent for major depression, there remains no further issue 
to decide regarding this initial rating appeal. 

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  A claim for a total 
disability rating based upon individual unemployability 
presupposes that the rating for the service-connected 
condition is less than 100 percent, and only asks for TDIU 
because of "subjective" factors that the "objective" 
rating does not consider.  See Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).

Marginal employment shall not be considered substantially 
gainful employment.  
38 C.F.R. § 4.16(a).  Substantially gainful employment is 
that employment which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where a veteran 
resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  The Court noted the following standard announced by 
the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a total 
"basket case" before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In determining whether unemployability exists, consideration 
may be given to a veteran's level of education, special 
training and previous work experience, but not to her age or 
to any impairment caused by non service-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.  In evaluating a veteran's 
employability, consideration may be given to her level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to her age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the Veteran's many service-connected 
disabilities meet the necessary percentage requirements.  
There are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and the combined rating is 
70 percent or more.  
38 C.F.R. § 4.16(a).  Thus, the remaining question is whether 
the Veteran was "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities?"  38 C.F.R. § 4.16(a).

After a full review of the record, including the evidence and 
statements submitted by and on behalf of the Veteran, the 
Board finds that the Veteran is unable to secure or follow a 
substantially gainful occupation due to her service-connected 
disabilities.  In this regard, during the June 2009 Board 
personal hearing, the Veteran testified that she had not 
worked a full-time job since she was discharged from her 
second period of service in 2004.  She testified that all her 
disabilities affected her ability to work.  She testified 
that her IBS symptoms made it hard for her to walk or sit for 
prolonged periods of time.  Her depression took away her 
motivation and she would not want to be around people.  
Additionally, her headaches also affected her ability to 
work.

The Board is aware that in the November 2007 VA examination 
the examiner opined that the Veteran was not unemployable due 
solely to her depression; however, the examiner found that 
the Veteran experienced pain from her other conditions that 
interfered with her ability to work at times.  Thus, taken in 
concert, the Board finds that all the Veteran's service-
connected disabilities prevent her from securing employment.  
The Veteran's major depressive disorder alone is rated 70 
percent disabling.  The combination of both multiple physical 
and mental disabilities in this case at least place the 
evidence in relative equipoise on the question of whether the 
Veteran is precluded from substantially gainful employment by 
the combination of her service-connected disabilities.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a TDIU have been met.

Withdrawal of All Other Appealed Issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In this case, in June 2009, and before a final decision was 
promulgated by the Board, the Veteran notified the Board in 
writing that she wished to withdraw her appeal concerning the 
issues of higher ratings for the migraine headaches and IBS, 
service connection for colonic inertia, urinary tract 
infection, hypertension, bilateral hearing loss, tinnitus, 
skin disorder, and vision problems.  The written withdrawal 
of all other appealed issues also includes that aspect of the 
initial rating for major depression in excess of 70 percent.  
The Veteran specifically indicated in writing in June 2009 
that, if either a schedular 100 percent disability rating or 
a TDIU were granted, her appeal would be satisfied and she 
was withdrawing all other issues on appeal.  



Given the Board's granting of a TDIU rating in the decision 
herein, there remain no allegations of errors of fact or law 
for appellate consideration with regard to these other 
previously appealed issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal in this regard, and 
these issues are dismissed.


ORDER

A higher initial disability rating of 70 percent for the 
service-connected major depression is granted. 

A TDIU rating is granted.

The issues of higher ratings for the migraine headaches and 
IBS, initial rating in excess of 70 percent for major 
depression, and service connection for colonic inertia, 
urinary tract infection, hypertension, bilateral hearing 
loss, tinnitus, skin disorder, and vision problems, having 
been withdrawn, are dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


